          Case 5:20-cv-03171-SAC Document 3 Filed 06/26/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


FRANK JAMES BURNETT,

               Plaintiff,

               v.                                     CASE NO. 20-3171-SAC

JEFF EASTER, et al.,

               Defendants.


                                           ORDER

       Plaintiff, Frank James Burnett, who is currently detained at the Sedgwick County Adult

Detention Center in Wichita, Kansas, brings this civil rights case against Sedgwick County

Sheriff Jeff Easter and the Sedgwick County District Court Judges.

       Plaintiff has filed a motion for leave to proceed in forma pauperis (Doc. 2). Plaintiff is

subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court records fully establish

that Plaintiff “has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted.” 28 U.S.C.

§ 1915(g).

       Prior to filing the instant Complaint on June 23, 2020, the Court finds at least four prior

civil actions filed by Plaintiff which qualify as “strikes” under § 1915(g). This Court in Burnette

v. Reno County Comm’n, found that Plaintiff had received a prior strike in Burnett v. McPherson

County Sheriff’s Dep’t, Case No. 07-3038-SAC (D. Kan. Feb. 22, 2008). Burnette v. Reno

County Comm’n, Case No. 16-3086-SAC-DJW, Doc. 9, at 4 (D. Kan. Oct. 13, 2016). The Court

also noted that three additional cases were filed individually by Plaintiff (Case Nos. 07-3089-


                                                1
            Case 5:20-cv-03171-SAC Document 3 Filed 06/26/20 Page 2 of 3




SAC, 07-3040-SAC, and 07-3041-SAC) and then consolidated by the Court. Id. Each case was

dismissed for failure to state a claim and each counted as an additional strike. See O’Neal v.

McGuire, 18-cv-5506(JFB)(GRB), 2019 WL 2013775, at n.2 (E.D.N.Y. May 6, 2019) (counting

each case as a strike even though cases were consolidated and dismissed in a single order) (citing

Akassy v. Hardy, 887 F.3d 91, 96 (2d Cir. 2018) (rejecting contention that four consolidated

appeals should be counted as a single strike) (citation omitted)).

       Plaintiff, as a three-strikes litigant, may proceed in forma pauperis only if he establishes a

threat of “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff’s claims

in his Complaint are based on the denial of his requested bond modification in his state criminal

proceedings. Plaintiff alleges that the “wealth-based” system for determining bond violates the

Due Process Clause of the Fifth Amendment and denies him equal protection. Plaintiff alleges

that he is being discriminated against due to his indigent status. Plaintiff asserts that he is

seeking systematic procedural reforms regarding the bail system in Sedgwick County.

          “To meet the only exception to the prepayment requirement, a prisoner who has accrued

three strikes must make ‘specific, credible allegations of imminent danger of serious physical

harm.’”     Davis v. GEO Group Corr., 696 F. App’x 851, 854 (10th Cir. May 23, 2017)

(unpublished) (quoting Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1179 (10th Cir. 2011)).

The “imminent danger” exception has a temporal limitation—[t]he exception is construed

narrowly and available only ‘for genuine emergencies,’ where ‘time is pressing’ and ‘a threat . . .

is real and proximate.’” Lynn v. Roberts, No. 11-3073-JAR, 2011 WL 3667171, at *2 (D. Kan.

Aug. 22, 2011) (citation omitted). “Congress included an exception to the ‘three strikes’ rule for

those cases in which it appears that judicial action is needed as soon as possible to prevent

serious physical injuries from occurring in the meantime.’” Id. (citation omitted).



                                                 2
            Case 5:20-cv-03171-SAC Document 3 Filed 06/26/20 Page 3 of 3




         The Court has examined the Complaint and motion for leave to proceed in forma

pauperis, and finds no showing of imminent danger of serious physical injury. Accordingly,

pursuant to § 1915(g) Plaintiff may not proceed in forma pauperis in this civil action. Plaintiff is

given time to pay the full $400.00 district court filing fee1 to the Court. If he fails to pay the full

fee within the prescribed time, the Complaint will be dismissed based upon Plaintiff’s failure to

satisfy the statutory district court filing fee required by 28 U.S.C. § 1914.

         IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion for leave

to proceed in forma pauperis (Doc. 2) is denied.

         IT IS FURTHER ORDERED that Plaintiff is granted until July 17, 2020, to submit the

$400.00 filing fee. The failure to submit the fee by that date will result in the dismissal of this

matter without prejudice and without additional prior notice.

         IT IS SO ORDERED.

         Dated June 26, 2020, in Topeka, Kansas.



                                                      s/ Sam A. Crow
                                                      SAM A. CROW
                                                      U. S. Senior District Judge




1
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                          3
